Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendment of 13 April 2022, in which claims 1, 2, 4, 6, 8, 13, 19, 21, 80 have been amended, and claim 18 has been cancelled, is acknowledged.
Claims 1-17, 19-21, 65, 73, 80 are pending in the instant application. 
Claims 1-17, 19-21, 65, 73, 80 are examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 April 2022 is acknowledged and considered. 
Response to arguments of 13 April 2022
In view of Applicant’s amendment of 13 April 2022, all objections and rejections to claim 18 are herein withdrawn. Claim 18 has been cancelled.
In view of Applicant’s amendment of 13 April 2022, the objection to the Specification is herein withdrawn. Applicant has corrected the priority statement in [0001].
In view of Applicant’s amendment of 13 April 2022, the rejection of claim 4 under 35 U.S.C. 112, second paragraph, as being indefinite, is herein withdrawn. Applicant has amended claim 4 to recite (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane.                                       In view of Applicant’s amendment of 13 April 2022, the rejection of claims 8, 9 under 35 U.S.C. 112, second paragraph, as being indefinite, is herein withdrawn. Applicant has amended claim 8 to recite Polymorph B.
In view of Applicant’s amendment of 13 April 2022, the rejection of claims 1, 4, 5, 13, 14 under 35 U.S.C. 102(b) over NCT00659347, as evidenced by Skolnick; the rejection of claims 1-5, 14, 21, 65 under 35 U.S.C. 102(b) over Lippa (US 7,098,229); and the rejection of claims 1, 6-11 under 35 U.S.C. 102(b) over Hagen (US 2007/0043100), are herein withdrawn. Applicant has amended independent claims 1, 21 by adding the limitation “wherein the human /individual […] has been unresponsive to a previous course of an antidepressant”. New rejections are made below, based on Applicant’s amendment of 13 April 2022.
Applicant’s arguments (Remarks of 13 April 2022, pages 8-12) against the rejection of claims 1, 12-20, 65, 73, 80 under 35 U.S.C. 103(a) over Lippa (US 7,098,229), in view of Khan, Fava, Skolnick, in further view of Levina, have been considered.
Applicant argues (page 9, paragraph) that subsequent administration in Lippa “refers merely to alternative orders of administration of the agents in the context of a combination therapy” and “nowhere does Lippa implicitly teach a method of treating depression where the human had previously treated for depression, i.e. in a prior course of treatment that had been terminated.” This argument is not persuasive; subsequent administration is consistent with administration after prior administration of another therapeutic agent, here an antidepressant.
Applicant argues (page 10, third paragraph) that Khan does not provide a rationale for using (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane. In response, Khan is only used in the rejection for the teaching of scores commonly used to evaluate patients suffering from depression, which is relevant to claims 15-17.
Applicant argues (page 10, second paragraph) no evidence of record to choose the instant (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane, which is an unbalanced serotonin,-norepinephrine-dopamine reuptake inhibitor, among the many known antidepressants, with a reasonable expectation of success. Applicant argues (page 11) that Fava, when read as a whole, does not provide a sound rationale for switching to an antidepressant of a different class, with a reasonable expectation that it will be effective, and provides no expectation to switch from citalopram to (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane. In response, Fava clearly teaches a model of staging treatment resistance (page 650, Table 1, and left column), and teaches that switching to antidepressants of a different class is more effective in treating depression than switching to antidepressants of the same class. Thus, Fava provides the motivation to administer an anti-depressant from a different class (such as the instant compound) to a subject who has been treated for depression and has been unresponsive to a previous course of treatment with a SSRI, as in the instant claims. Further, the model of staging treatment resistance taught by Fava implies that switching from one antidepressant class to another carries a reasonable expectation of success.
Regarding claims 65, 73, 80, Applicant argues (page 11, last paragraph, page 12, first paragraph) that the collective teachings of Lippa, Skolnick and Levina do not provide a rationale for formulating (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane with 20% HPMC with added 20-49% starch as carrier. In response, Lippa teaches sustained release formulations of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to treat depression, Skolnick teaches that similar 1-aryl-3- azabicyclo[3.1.0]hexanes are formulated using HPMC as control release agent, and Levina teaches drug formulations containing 20% w/w HPMC, with added starch 20-49% as carrier, and the influence of excipients on drug release from such formulations. Thus, the person of ordinary skill in the art would have prepared a sustained release formulation of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane using HPMC, a most common slow release polymer matrix used as a control release agent in formulations of structurally similar 1-aryl-3- azabicyclo[3.1.0]hexanes, at concentrations commonly used in drug formulations as taught by Levina, with the expectation that the resulting formulation releases the drug in a controlled way.

The provisional rejection of claims 1-5, 14-21, 65, 73 on the ground of nonstatutory obviousness-type double patenting over claims 1-23 of co-pending U.S. patent application 16/865,903, in view of McMillen, is herein withdrawn. U.S. patent application 16/865,903 is now abandoned.
Applicant argues (pages 12-13) against the rejections of the claims on the ground of nonstatutory obviousness-type double patenting on the basis that the reference claims do not teach treating the instantly claimed patient subpopulation. In response, modified rejections are made below, based on Applicant’s amendment of 13 April 2022.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 12-17, 19-21, 65, 73, 80 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lippa et al. (US 7,098,229 of 29 August 2006, cited in PTO-892 of 13 December 2021), in view of Fava (Biol. Psychiatry 2003, 53, 649-659, cited in PTO-892 of 13 December 2021), in further view of Khan et al. (International Clinical Psychopharmacology 2002, 17 (6), 281-285, Abstract, cited in PTO-892 of 13 December 2021), Skolnick (US 2006/00223875, cited in PTO-892 of 13 December 2021), and Levina et al. (Journal of Pharmaceutical Sciences 2004, 93 (11), 2746-2754, cited in PTO-892 of 13 December 2021).
Lippa (US 7,098,229) discloses a method of treating depression in a human (column 4, lines 28-55) comprising administering to a human in need of treatment for depression an effective amount of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, wherein the effective amount of (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof is substantially free of the corresponding (-) enantiomer (see definition of column 2, lines 51-56). Lippa teaches (column 2, lines 51-56) that the definition of the term “substantially free of the corresponding (-) enantiomer” means (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof containing no more than 2% w/w of the corresponding (-) enantiomer, as in instant claim 4, more preferably no more than 1% w/w of the corresponding (-) enantiomer, as in instant claim 5.
By teaching that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof is effective to treat depression, Lippa implicitly teaches that said compound is effective to decrease depressive symptoms, as in instant claim 14.
Lippa teaches that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or its salt can be administered subsequent to administration of another therapeutic agent (column 10, lines 24-27) which is an anti-depressant agent (column 10, lines 47-48). Thus, Lippa implicitly teaches the method, wherein the human in need of treatment for depression had previously been treated for depression.
Lippa teaches a method of treating chronic depression (column 10, line 30) using combination therapy which involves alternating (column 10, lines 31-35) between administering (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane or its salt, and another therapeutic agent, which is an antidepressant agent (column 10, lines 47-48); or combination therapy where (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane is administered concurrently with another therapeutic agent (column 10, lines 19-20), the other therapeutic agent can be an anti-depressant (column 10, lines 47-48), as in instant claim 2, such as fluoxetine (column 10, line 51), which is a selective serotonin reuptake inhibitor (SSRI), as in instant claim 3. 
In a preferred embodiment (column 9, lines 1-20), Lippa teaches the method by oral administration of (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof in an amount of 0.2 mg to 2 mg/kg body weight/day, which (at an average body weight of 80 kg) is 16 mg to 160 mg/day, which overlaps with the instant range of 10 mg to 300 mg of instant claim 13, and with the amount of active compound present in a unit oral dosage form in instant claim 73.
Lippa teaches (Table 2, column 13, lines 24-67, and column 14, lines 1-3) that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane HCl salt  is an antidepressant (column 12, lines 25-26, and column 13, lines 16-17), which successfully inhibits serotonin reuptake (Table 2, column 13), and successfully inhibits norepinephrine reuptake (Table 1, column 12). Thus, Lippa teaches a method of inhibiting serotonin reuptake and inhibiting norepinephrine reuptake by administering (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane HCl salt, wherein the effective amount of (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane or salt thereof is substantially free of the corresponding (-) enantiomer (see definition of column 2, lines 51-56), as in instant claim 21. 
Lippa teaches that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or pharmaceutically acceptable salt thereof can be delivered in a controlled release system (column 7, lines 4-6) in the method of treatment, as in instant claim 65.
Lippa does not specifically teach the method in a human who has previously been unresponsive to a prior course of treatment for depression with other antidepressants, as in the instant claims. 
Lippa does not specifically teach the method, wherein the human was unresponsive to a prior course of treatment with citalopram (which is a SSRI), as in instant claims 19-20.
Lippa does not specifically teach the method wherein (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof is administered in oral dosage form in an amount of 10 mg to 300 mg, as in instant claim 13, or 25 mg to 200 mg, as in instant claim 73.
Lippa does not teach a solvate being administered in the method of treatment, as in instant claim 12, and does not teach the depression rating scale used in the method of treatment, as in instant claims 15-17.
Lippa does not teach hydroxypropyl methyl cellulose used at 15-45% as slow release polymer matrix in a formulation of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane, as in instant claims 73, 80, administered in the method of treatment.

Fava (Biol. Psychiatry 2003, 53, 649-659) teaches that 50-60% of the patients treated for depression are not achieving adequate response following antidepressant treatment (Abstract). Fava teaches (Introduction, page 649) that treatment-resistant depression (synonymous with patient being unresponsive/refractory to a prior course of treatment for depression, as in instant claims) involves non-response, or failure to achieve remission, and/or increased relapse risk, following adequate antidepressant therapy.
Fava teaches the Thase and Rush model of staging treatment resistance (page 650, Table 1, and left column). Fava teaches that the switch to antidepressants of a different class is more effective in treating depression than switching to antidepressants of the same class. 
Khan et al. (International Clinical Psychopharmacology 2002, 17 (6), 281-285, Abstract) teach the Montgomery Depression rating scale, the Hamilton Depression scale, or the Clinical Global impressions rating scale as being commonly used for rating depression and for determining antidepressant efficacy in human patients, which is relevant to instant claims 15-17.
Skolnick (US 2006/00223875) teaches that 1-aryl-3-azabicyclo[3.1.0]hexanes, which are structurally similar to the instant (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, are formulated using HPMC as control release agent [0136], which is relevant to instant claims 73, 80.
 Levina et al. (Journal of Pharmaceutical Sciences 2004, 93 (11), 2746-2754) teaches sustained release drug formulations containing 20% w/w HPMC (widely used in sustained release formulations), within is within the range in instant claims 73, 80, with added starch 20-49% as carrier, which overlaps with the range in instant claims 73, 80, and the influence of excipients on drug release from such formulations.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Lippa, Khan, Fava, Skolnick and Levina to arrive at the instant invention. 
It would have been obvious to a person of ordinary skill in the art to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient who has been previously treated for depression and who has previously been unresponsive/refractory to the prior course of treatment for depression. The person of ordinary skill in the art would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient unresponsive/refractory to a prior course of treatment for depression, because Lippa teaches that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane is an anti-depressant, and Fava teaches that 50-60% of patients treated for depression do not achieve adequate response with the first course of treatment for depression. Further, the person of ordinary skill in the art would have been motivated to switch from an anti-depressant SSRI such as citalopram, to the instant (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane (which is an anti-depressant that successfully inhibits serotonin reuptake and successfully inhibits norepinephrine reuptake, as taught by Lippa), in treating a patient who has been unresponsive/refractory to citalopram (SSRI), because Fava teaches that switching to antidepressants of a different class (serotonin-norepinephrine reuptake inhibitors) results in greater effectiveness in treatment of treatment-resistant depression, compared to switching to an antidepressant from the same class (another SSRI).
With respect to claims 13, 73, it would have been obvious to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt in a method of treating depression, and adjust the effective dose needed for treatment in the range taught by Lippa and use an oral dosage form of 25 mg, or 50 mg. Determining the effective dose in a known method of treatment and determining the amount of active ingredient in an oral dosage form are routine, well within the skills of the average artisan. 
With respect to claims 15-17, the person of ordinary skill in the art would have been motivated to use the Montgomery Depression rating scale, or the Hamilton Depression scale, or the Clinical Global impressions rating scale to assess efficacy in the method of treating depression taught by Lippa, because Khan teaches these scales as being commonly used for rating depression and for determining antidepressant efficacy in human patients.
With respect to claims 65, 73, 80, it would have been obvious to formulate (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane as a sustained release dosage using 15-45% hydroxypropyl methyl cellulose as slow release polymer matrix, and administer said formulation to treat depression in the method taught by Lippa, because Lippa teaches sustained release formulations of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane, Skolnick teaches that similar 1-aryl-3- azabicyclo[3.1.0]hexanes are formulated using HPMC as control release agent, and Levina teaches drug formulations containing 20% w/w HPMC, with added starch 20-49% as carrier, and the influence of excipients on drug release from such formulations. Thus, the person of ordinary skill in the art would have prepared a sustained release formulation of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane using HPMC, a most common slow release polymer matrix used as a control release agent in formulations of structurally similar 1-aryl-3- azabicyclo[3.1.0]hexanes, at concentrations commonly used in drug formulations as taught by Levina, with the expectation that the resulting formulation releases the drug in a controlled way.
As such, claims 1-5, 12-17, 19-21, 65, 73, 80 are rejected as prima facie obvious.

Claims 1, 6-11 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Hagen et al. (US 2007/0043100, published 22 February 2007, cited in PTO-892 of 13 December 2021), in view of Fava (Biol. Psychiatry 2003, 53, 649-659, cited in PTO-892 of 13 December 2021).
Hagen (US 2007/0043100) teaches [0085] a method of treating depression by administering to a patient in need thereof, a therapeutically effective amount of a polymorph form of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane substantially free of other polymorph forms or mixtures of polymorph forms. Hagen specifically teaches polymoph form A, polymorph form B, and polymorph form C of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane hydrochloride (exemplary useful salt, [0082], page 7, last two lines), as in instant claims 6-11. 
Hagen is silent regarding the presence of the (-) enantiomer in the polymorph forms of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane, which is consistent with said polymorphs being substantially free of the (-) enantiomer, as in the instant claims.
Hagen does not specifically teach the method in a human who has previously been unresponsive to a prior course of treatment for depression with other antidepressants, as in the instant claims. 

Fava (Biol. Psychiatry 2003, 53, 649-659) teaches that 50-60% of the patients treated for depression are not achieving adequate response following antidepressant treatment (Abstract). Fava teaches (Introduction, page 649) that treatment-resistant depression (synonymous with patient being unresponsive/refractory to a prior course of treatment for depression, as in instant claims) involves non-response, or failure to achieve remission, and/or increased relapse risk, following adequate antidepressant therapy.
Fava teaches the Thase and Rush model of staging treatment resistance (page 650, Table 1, and left column). Fava teaches that the switch to antidepressants of a different class is more effective in treating depression than switching to antidepressants of the same class. 

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Hagen and Fava to arrive at the instant invention. 
It would have been obvious to a person of ordinary skill in the art to administer a polymorph such as polymorph A, B or C of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient who has been previously treated for depression and who has previously been unresponsive/refractory to the prior course of treatment for depression. The person of ordinary skill in the art would have been motivated to administer a polymorph of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient unresponsive/refractory to a prior course of treatment for depression, because Hagen teaches that Polymorph A, B or C of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane is an anti-depressant, and Fava teaches that 50-60% of patients treated for depression do not achieve adequate response with the first course of treatment for depression. Further, the person of ordinary skill in the art would have been motivated to switch from an anti-depressant SSRI, to the instant (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane (which is an anti-depressant that successfully inhibits serotonin reuptake and successfully inhibits norepinephrine reuptake, as taught by Hagen), in treating a patient who has been unresponsive/refractory to a SSRI, because Fava teaches that switching to antidepressants of a different class (serotonin-norepinephrine reuptake inhibitors) results in greater effectiveness in treatment of treatment-resistant depression, compared to switching to an antidepressant from the same class (another SSRI).
As such, claims 1, 6-11 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 12-17, 19-21, 65, 73, 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. patent 6,372,919 (cited in PTO-892 of 13 December 2021), in view of Fava (Biol. Psychiatry 2003, 53, 649-659, cited in PTO-892 of 13 December 2021), in further view of Khan et al. (International Clinical Psychopharmacology 2002, 17 (6), 281-285, Abstract, cited in PTO-892 of 13 December 2021), Skolnick (US 2006/00223875, cited in PTO-892 of 13 December 2021), and Levina et al. (Journal of Pharmaceutical Sciences 2004, 93 (11), 2746-2754, cited in PTO-892 of 13 December 2021).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1-15 of U.S. patent 6,372,919 renders obvious instant claims.
Instant claims are drawn to a method of treating depression in a human patient with an effective amount of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt, polymorph, solvate, prodrug threof, each being substantially free of the corresponding (-) enantiomer, wherein the human in need of treatment for depression has been unresponsive to a previous course of an antidepressant; claim 80 is drawn to a unit dosage form comprising 25 to 200 mg of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt, from about 30% to 50% wt. pharmaceutical carrier and 15% to 45% HPMC slow release polymer matrix.
Claims 1-15 of U.S. patent 6,372,919 are drawn to a method of treating depression in a patient with an effective amount of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, each being substantially free of the corresponding (-) enantiomer, and to a composition comprising (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, substantially free of the corresponding (-) enantiomer, and a pharmaceutical carrier. 
Fava (Biol. Psychiatry 2003, 53, 649-659) teaches that 50-60% of the patients treated for depression are not achieving adequate response following antidepressant treatment (Abstract). Fava teaches (Introduction, page 649) that treatment-resistant depression (synonymous with patient being unresponsive/refractory to a prior course of treatment for depression, as in instant claims) involves non-response, or failure to achieve remission, and/or increased relapse risk, following adequate antidepressant therapy.
Fava teaches the Thase and Rush model of staging treatment resistance (page 650, Table 1, and left column). Fava teaches that the switch to antidepressants of a different class is more effective in treating depression than switching to antidepressants of the same class. 
Khan, Skolnick and Levina are as above.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-15 of U.S. patent 6,372,919 and Fava to arrive at the instant invention. It would have been obvious to a person of ordinary skill in the art to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient who has been previously treated for depression and who has previously been unresponsive/refractory to the prior course of treatment for depression. The person of ordinary skill in the art would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient unresponsive/refractory to a prior course of treatment for depression, because claims 1-15 of U.S. patent 6,372,919 teach that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane is an anti-depressant, and Fava teaches that 50-60% of patients treated for depression do not achieve adequate response with the first course of treatment for depression. Further, the person of ordinary skill in the art would have been motivated to switch from an anti-depressant, to the instant (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, in treating a patient who has been unresponsive/refractory to a SSRI, because Fava teaches that switching to antidepressants of a different class (serotonin-norepinephrine reuptake inhibitors) results in greater effectiveness in treatment of treatment-resistant depression, compared to switching to an antidepressant from the same class (another SSRI).
With respect to claims 13, 73, it would have been obvious to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt in a method of treating depression, determine the effective dose needed for treatment and prepare oral unit dosage forms. Determining the effective dose in a known method of treatment and determining the amount of active ingredient in an oral dosage form are routine, well within the skills of the average artisan. 
With respect to claims 15-17, the person of ordinary skill in the art would have been motivated to use the Montgomery Depression rating scale, or the Hamilton Depression scale, or the Clinical Global impressions rating scale to assess efficacy in the method of treating depression taught by Lippa, because Khan teaches these scales as being commonly used for rating depression and for determining antidepressant efficacy in human patients.
With respect to claims 65, 73, 80, it would have been obvious to formulate (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane as a sustained release dosage using 15-45% hydroxypropyl methyl cellulose as slow release polymer matrix, and administer said formulation to treat depression in the method taught by claims 1-15 of U.S. patent 6,372,919, because Skolnick teaches that similar 1-aryl-3- azabicyclo[3.1.0]hexanes are formulated using HPMC as control release agent, and Levina teaches drug formulations containing 20% w/w HPMC, with added starch 20-49% as carrier, and the influence of excipients on drug release from such formulations. Thus, the person of ordinary skill in the art would have prepared a sustained release formulation of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane using HPMC, a most common slow release polymer matrix used as a control release agent in formulations of structurally similar 1-aryl-3- azabicyclo[3.1.0]hexanes, at concentrations commonly used in drug formulations as taught by Levina, with the expectation that the resulting formulation releases the drug in a controlled way.
As such, instant claims are rendered obvious by claims of U.S. patent 6,372,919.

Claims 1, 6-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. patent 9,139,521 (cited in PTO-892 of 13 December 2021) in view of Fava (Biol. Psychiatry 2003, 53, 649-659, cited in PTO-892 of 13 December 2021). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. patent 9,139,521 render obvious instant claims.
Instant claims 1, 6-11 are drawn to a method of treating depression in a human patient with an effective amount of a polymorph A, B or C of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, each being substantially free of the corresponding (-) enantiomer, or of other polymorphic forms, wherein the human in need of treatment for depression has been unresponsive to a previous course of an antidepressant.
Claims 1-13 of U.S. patent 9,139,521 are drawn to a method of treating depression with polymorph form A of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane hydrochloride.
Fava (Biol. Psychiatry 2003, 53, 649-659) teaches that 50-60% of the patients treated for depression are not achieving adequate response following antidepressant treatment (Abstract). Fava teaches (Introduction, page 649) that treatment-resistant depression (synonymous with patient being unresponsive/refractory to a prior course of treatment for depression, as in instant claims) involves non-response, or failure to achieve remission, and/or increased relapse risk, following adequate antidepressant therapy.
Fava teaches the Thase and Rush model of staging treatment resistance (page 650, Table 1, and left column). Fava teaches that the switch to antidepressants of a different class is more effective in treating depression than switching to antidepressants of the same class. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-13 of U.S. patent 9,139,521 and Fava to arrive at the instant invention. It would have been obvious to a person of ordinary skill in the art to administer a polymorph of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient who has been previously treated for depression and who has previously been unresponsive/refractory to the prior course of treatment for depression. The person of ordinary skill in the art would have been motivated to administer a polymorph of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient unresponsive/refractory to a prior course of treatment for depression, because claims  1-13 of U.S. patent 9,139,521 teach that a polymorph of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane is an anti-depressant, and Fava teaches that 50-60% of patients treated for depression do not achieve adequate response with the first course of treatment for depression. Further, the person of ordinary skill in the art would have been motivated to switch from an anti-depressant, to the instant polymorph of (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, in treating a patient who has been unresponsive/refractory to a SSRI, because Fava teaches that switching to antidepressants of a different class (serotonin-norepinephrine reuptake inhibitors) results in greater effectiveness in treatment of treatment-resistant depression, compared to switching to an antidepressant from the same class (another SSRI).
As such, instant claims are rendered obvious by claim 1-13 of U.S. patent 9,139,521.

Claims 1-5, 12-17, 19-21, 65, 73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent 7,098,229 (cited in PTO-892 of 13 December 2021), in view of Fava (Biol. Psychiatry 2003, 53, 649-659, cited in PTO-892 of 13 December 2021), in further view of Khan et al. (International Clinical Psychopharmacology 2002, 17 (6), 281-285, Abstract, cited in PTO-892 of 13 December 2021), Skolnick (US 2006/00223875, cited in PTO-892 of 13 December 2021), and Levina et al. (Journal of Pharmaceutical Sciences 2004, 93 (11), 2746-2754, cited in PTO-892 of 13 December 2021). Although the conflicting claims are not identical, they are not patentably distinct from each other because a method of claims 1-18 of U.S. patent 7,098,229 renders obvious instant claims.
Instant claims are drawn to a method of treating depression in a human patient with an effective amount of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, each being substantially free of the corresponding (-) enantiomer, wherein the human in need of treatment for depression has been unresponsive to a previous course of an antidepressant.
Claims 1-18 of U.S. patent 7,098,229 are drawn to a method of treating anxiety disorder, eating disorder, and urinary incontinence in a patient with the very compound. 
U.S. patent 7,098,229 discloses that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof is useful to treat depression, anxiety disorders, eating disorders, urinary incontinence disorders (column 5 , lines 62-67, column 6, lines 1-2).
Fava (Biol. Psychiatry 2003, 53, 649-659) teaches that 50-60% of the patients treated for depression are not achieving adequate response following antidepressant treatment (Abstract). Fava teaches (Introduction, page 649) that treatment-resistant depression (synonymous with patient being unresponsive/refractory to a prior course of treatment for depression, as in instant claims) involves non-response, or failure to achieve remission, and/or increased relapse risk, following adequate antidepressant therapy.
Fava teaches the Thase and Rush model of staging treatment resistance (page 650, Table 1, and left column). Fava teaches that the switch to antidepressants of a different class is more effective in treating depression than switching to antidepressants of the same class. 
Khan, Skolnick and Levina are as above.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-18 of U.S. patent 7,098,229 and Fava to arrive at the instant invention. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, each being substantially free of the corresponding (-) enantiomer, to a patient suffering from depression. The person of ordinary skill in the art at the time the invention was made would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, to a patient to treat depression, because (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane was known to be effective in treating depression, as well as anxiety disorders, eating disorders, and urinary incontinence disorders.
Further, it would have been obvious to a person of ordinary skill in the art to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient who has been previously treated for depression and who has previously been unresponsive/refractory to the prior course of treatment for depression. The person of ordinary skill in the art would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient unresponsive/refractory to a prior course of treatment for depression, because (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane is an anti-depressant, and Fava teaches that 50-60% of patients treated for depression do not achieve adequate response with the first course of treatment for depression. Further, the person of ordinary skill in the art would have been motivated to switch from an anti-depressant, to the instant (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, in treating a patient who has been unresponsive/refractory to a SSRI, because Fava teaches that switching to antidepressants of a different class (serotonin-norepinephrine reuptake inhibitors) results in greater effectiveness in treatment of treatment-resistant depression, compared to switching to an antidepressant from the same class (another SSRI).
With respect to claims 13, 73, it would have been obvious to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt in a method of treating depression, and adjust the effective dose needed for treatment. Determining the effective dose in a known method of treatment and determining the amount of active ingredient in an oral dosage form are routine, well within the skills of the average artisan. 
With respect to claims 15-17, the person of ordinary skill in the art would have been motivated to use the Montgomery Depression rating scale, or the Hamilton Depression scale, or the Clinical Global impressions rating scale to assess efficacy in the method of treating depression taught by Lippa, because Khan teaches these scales as being commonly used for rating depression and for determining antidepressant efficacy in human patients.
With respect to claims 65, 73, it would have been obvious to formulate (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane as a sustained release dosage using 15-45% hydroxypropyl methyl cellulose as slow release polymer matrix, and administer said formulation to treat depression, because Skolnick teaches that similar 1-aryl-3- azabicyclo[3.1.0]hexanes are formulated using HPMC as control release agent, and Levina teaches drug formulations containing 20% w/w HPMC, with added starch 20-49% as carrier, and the influence of excipients on drug release from such formulations. Thus, the person of ordinary skill in the art would have prepared a sustained release formulation of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane using HPMC, a most common slow release polymer matrix used as a control release agent in formulations of structurally similar 1-aryl-3- azabicyclo[3.1.0]hexanes, at concentrations commonly used in drug formulations as taught by Levina, with the expectation that the resulting formulation releases the drug in a controlled way.
As such, instant claims are rendered obvious by claims of U.S. patent 7,098,229.

Claims 1-5, 14-21, 65, 73 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 21-23 and 26-27 of co-pending U.S. patent application 16/942,957 (published as US2021/0047268, cited in PTO-892 of 13 December 2021), in view of Fava (Biol. Psychiatry 2003, 53, 649-659, cited in PTO-892 of 13 December 2021), in further view of Khan et al. (International Clinical Psychopharmacology 2002, 17 (6), 281-285, Abstract, cited in PTO-892 of 13 December 2021), Skolnick (US 2006/00223875, cited in PTO-892 of 13 December 2021), and Levina et al. (Journal of Pharmaceutical Sciences 2004, 93 (11), 2746-2754, cited in PTO-892 of 13 December 2021). Although the conflicting claims are not identical, they are not patentably distinct from each other because a method of claims 1-11, 21-23 and 26-27 of co-pending U.S. patent application 16/942,957 renders obvious instant claims.
Instant claims are drawn to a method of treating depression in a human patient with an effective amount of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof, each being substantially free of the corresponding (-) enantiomer, wherein the human in need of treatment for depression has been unresponsive to a previous course of an antidepressant.
Claims 1-11, 21-23 and 26-27 of co-pending U.S. patent application 16/942,957 are drawn to a method of treating a central nervous system disorder with a composition sufficient to inhibit cellular native and promiscuous uptake of norepinephrine, serotonin and dopamine; claim 5 is drawn to a method of treating depression with (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt thereof. 
Fava (Biol. Psychiatry 2003, 53, 649-659) teaches that 50-60% of the patients treated for depression are not achieving adequate response following antidepressant treatment (Abstract). Fava teaches (Introduction, page 649) that treatment-resistant depression (synonymous with patient being unresponsive/refractory to a prior course of treatment for depression, as in instant claims) involves non-response, or failure to achieve remission, and/or increased relapse risk, following adequate antidepressant therapy. Fava teaches the Thase and Rush model of staging treatment resistance (page 650, Table 1, and left column). Fava teaches that the switch to antidepressants of a different class is more effective in treating depression than switching to antidepressants of the same class. 
Khan, Skolnick and Levina are as above.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-11, 21-23 and 26-27 of co-pending U.S. patent application 16/942,957 and Fava to arrive at the instant invention. It would have been obvious to a person of ordinary skill in the art to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient who has been previously treated for depression and who has previously been unresponsive/refractory to the prior course of treatment for depression. The person of ordinary skill in the art would have been motivated to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane to a patient unresponsive/refractory to a prior course of treatment for depression, because claims 1-11, 21-23 and 26-27 of co-pending U.S. patent application 16/942,957 teach that (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane is an anti-depressant, and Fava teaches that 50-60% of patients treated for depression do not achieve adequate response with the first course of treatment for depression. Further, the person of ordinary skill in the art would have been motivated to switch from an anti-depressant, to the instant (+)-1-(3,4-dichlorophenyl)-3-azabicyclo[3.1.0]hexane, in treating a patient who has been unresponsive/refractory to a SSRI, because Fava teaches that switching to antidepressants of a different class (serotonin-norepinephrine reuptake inhibitors) results in greater effectiveness in treatment of treatment-resistant depression, compared to switching to an antidepressant from the same class (another SSRI).
With respect to claims 13, 73, it would have been obvious to administer (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane or a pharmaceutically acceptable salt in a method of treating depression, and adjust the effective dose needed for treatment. Determining the effective dose in a known method of treatment and determining the amount of active ingredient in an oral dosage form are routine, well within the skills of the average artisan. 
With respect to claims 15-17, the person of ordinary skill in the art would have been motivated to use the Montgomery Depression rating scale, or the Hamilton Depression scale, or the Clinical Global impressions rating scale to assess efficacy in the method of treating depression taught by Lippa, because Khan teaches these scales as being commonly used for rating depression and for determining antidepressant efficacy in human patients.
With respect to claims 65, 73, it would have been obvious to formulate (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane as a sustained release dosage using 15-45% hydroxypropyl methyl cellulose as slow release polymer matrix, and administer said formulation to treat depression, because Skolnick teaches that similar 1-aryl-3- azabicyclo[3.1.0]hexanes are formulated using HPMC as control release agent, and Levina teaches drug formulations containing 20% w/w HPMC, with added starch 20-49% as carrier, and the influence of excipients on drug release from such formulations. Thus, the person of ordinary skill in the art would have prepared a sustained release formulation of (+)-1-(3,4-dichlorophenyl)-3- azabicyclo[3.1.0]hexane using HPMC, a most common slow release polymer matrix used as a control release agent in formulations of structurally similar 1-aryl-3- azabicyclo[3.1.0]hexanes, at concentrations commonly used in drug formulations as taught by Levina, with the expectation that the resulting formulation releases the drug in a controlled way.
As such, instant claims are rendered obvious by claims 1-11, 21-23 and 26-27 of co-pending U.S. patent application 16/942,957. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Claims 1-17, 19-21, 65, 73, 80 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627